Title: From George Washington to Benjamin Tupper, 29 May 1782
From: Washington, George
To: Tupper, Benjamin


                        
                            sir
                            Head Quarters 29th May 1782
                        
                        I think it best, under present Circumstances, that you should remain in your present Command untill the
                            Arrival of Colo. Reed, or the removal of the Troops from Albany.
                        I wish it was in my power to comply with your Request for an additional Allowance of Rations, so long as you
                            remain—I think it very reasonable, but a positive Resolve of Congress forbids it.
                        It is equally out of my Ability to furnish you with any Money for the Completion of the Block House at Fort
                            plain.
                        I approve your Conduct in forwardg the N.York State Levies to the out posts as fast as possible & collectg
                            the Continental Troops together as much as Circumstances will admit—that they may be reinstated in their Discipline,
                            & be ready for any compact Service. I am sir your Most humle Servt
                        
                            Go: Washington

                        
                    